Name: Commission Regulation (EC) No 812/2003 of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the importation and transit of certain products from third countries (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  health;  animal product;  trade;  cooperation policy;  European Union law
 Date Published: nan

 Avis juridique important|32003R0812Commission Regulation (EC) No 812/2003 of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the importation and transit of certain products from third countries (Text with EEA relevance) Official Journal L 117 , 13/05/2003 P. 0019 - 0021Commission Regulation (EC) No 812/2003of 12 May 2003on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the importation and transit of certain products from third countries(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1774/2002 of 3 October 2002 of the European Parliament and of the Council laying down health rules concerning animal-by-products not intended for human consumption(1), as amended by Commission Regulation (EC) No 808/2003(2), and in particular Article 32(1) thereof,Whereas:(1) Regulation (EC) No 1774/2002 provides for a complete revision of Community rules concerning animal by-products not intended for human consumption, including the introduction of a number of strict requirements. In addition, it provides that appropriate transitional measures may be adopted.(2) Regulation (EC) No 1774/2002 provides that certain processed products that may be used as feed material and petfood, dogchew and technical products may be imported or transited through the Community provided that they comply with the relevant requirements of that Regulation. In addition, Regulation (EC) No 1774/2002 provides for the establishment of lists of third countries or parts of third countries and plants from which those products may be imported. Regulation (EC) No 1774/2002 also provides for the establishment of model health certificates certifying that the products meet the relevant conditions set out in that Regulation. Those lists and model certificates have not yet been adopted.(3) Regulation (EC) No 1774/2002 provides that pending the adoption of those lists and model certificates, Member States may maintain for products which were not yet harmonised at Community level the controls provided for in Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and the certificates provided for under existing national rules.(4) It is necessary to provide for transitional measures for third countries, pending implementation of Article 29(6) and the update of the model of certificates in Annex X to that Regulation. Accordingly, Member States should continue to authorise the importation and transit through the Community of the concerned products subject to compliance with the controls set out in Directive 97/78/EC and also subject to the rules and certification requirements provided for in existing Commission Decisions, or in the case of products not covered by a Commission Decision, under existing national rules.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Derogation regarding the importation from third countries1. By way of derogation from Article 29(3), (4), (5) and (6) of Regulation (EC) No 1774/2002, Member States shall continue to authorise until 31 December 2003 the importation and transit through the Community of the products referred to in Annexes VII and VIII to that Regulation, subject to compliance with the certification requirements, and to the presentation of a valid certificate in accordance with the models, provided for in:(a) the Commission Decisions set out in the Annex to this Regulation for those products covered by those Decisions;(b) existing national rules for those products not covered by the Commission Decisions set out in the Annex to this Regulation.2. The Commission shall propose detailed transitional rules for products for which adequate justification has been provided.Article 2Entry into forceThis Regulation shall enter into force on the third day following that of its publication in Official Journal of the European Union.It shall apply from 1 May 2003 to 31 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 273, 10.10.2002, p. 1.(2) See page 1 of this Official Journal.(3) OJ L 24, 30.1.1998, p. 9.ANNEX1. Commission Decision 89/18/EEC of 22 December 1988 concerning the conditions of importation from third countries of fresh meat for purposes other that human consumption(1).2. Commission Decision 92/187/EEC of 28 February 1992 laying down the conditions which have to be complied with for importation of certain raw materials for the pharmaceutical processing industry, coming from certain third countries, which do not appear on the list established by Council Decision 79/542/EEC(2).3. Commission Decision 92/183/EEC of 3 March 1992 laying down the general conditions which have to be complied with for the import of certain raw materials for the pharmaceutical processing industry, coming from third countries, which appear on the list established by Council Decision 79/542/EEC(3).4. Commission Decision 92/562/EEC of 17 November 1992 on the approval of alternative heat treatment systems for processing high-risk material(4).5. Commission Decision 94/143/EC of 1 March 1994 laying down the animal health requirements and the veterinary certification for the importation of serum from equidae from third countries(5).6. Commission Decision 94/309/EC of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of certain petfoods and certain untanned edible products for pets, containing low-risk animal materials(6).7. Commission Decision 94/344/EC of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of processed animal protein including products containing this protein intended for animal consumption(7).8. Commission Decision 94/435/EC of 10 June 1994 laying down the animal health requirements and the veterinary certification for the importation of pig bristles from third countries(8).9. Commission Decision 94/446/EC of 14 June 1994 laying down the requirements for the importation from third countries of bones and bone products, horns and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption(9).10. Commission Decision 94/860/EC of 20 December 1994 laying down the requirements for the import from third countries of apiculture products for use in apiculture(10).11. Commission Decision 95/341/EC of 22 July 1995 concerning animal health conditions and veterinary certification for imports of milk and milk-based products not intended for human consumption from third countries(11).12. Commission Decision 96/500/EC of 22 July 1996 laying down the animal health requirements and the certification or official declaration for the import of game trophies of birds and ungulates not having undergone a complete taxidermy treatment from third countries(12).13. Commission Decision 97/168/EC of 29 November 1996 laying down the animal health requirements and the certification or official declaration for the import of hides and skins of ungulates from third countries(13).14. Commission Decision 97/735/EC of 21 October 1997 concerning certain protection measures with regards to trade in certain types of mammalian waste(14).15. Commission Decision 2001/25/EC of 27 December 2000 prohibiting the use of certain animal by-products in animal feed(15).16. Decision 94/278/EC of 18 March 1994 drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC(16).(1) OJ L 8, 11.1.1989, p. 17.(2) OJ L 87, 2.4.1992, p. 20.(3) OJ L 84, 31.3.1992, p. 33.(4) OJ L 359, 9.12.1992, p. 23. Decision as last amended by the 1994 Act of Accession.(5) OJ L 62, 5.3.1994, p. 41.(6) OJ L 137, 1.6.1994, p. 62. Decision amended by Decision 97/199/EC (OJ L 84, 26.3.1997, p. 44).(7) OJ L 154, 21.6.1994, p. 45. Decision amended by Decision 97/198/EC (OJ L 84, 26.3.1997, p. 36).(8) OJ L 180, 14.7.1994, p. 40.(9) OJ L 183, 19.7.1994, p. 46. Decision amended by Decision 97/197/EC (OJ L 84, 26.3.1997, p. 32).(10) OJ L 352, 31.12.1994, p. 69.(11) OJ L 200, 24.8.1995, p. 42.(12) OJ L 203, 13.8.1996, p. 13.(13) OJ L 67, 7.3.1997, p. 19.(14) OJ L 294, 28.10.1997, p. 7. Decision amended by Council Decision 1999/534/EC (OJ L 204, 4.8.1999, p. 37).(15) OJ L 6, 11.1.2001, p. 16.(16) OJ L 120, 11.5.1994, p. 44. Decision last amended by Decision 98/597/EC (OJ L 286, 23.10.1998, p. 59).